Citation Nr: 1129197	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to December 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals and denied both service connection for bilateral hearing loss disability and an increased evaluation for the Veteran's acne vulgaris.  In July 2009, the RO increased the evaluation for the Veteran's acne vulgaris from 10 to 30 percent disabling and effectuated the award as of April 12, 2007.  In September 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  At the hearing, the Veteran also withdrew his appeal from the denial of an evaluation in excess of 30 percent for his acne vulgaris.  In November 2010, the Board dismissed the Veteran's claim of entitlement to an increased evaluation for his acne vulgaris and remanded the issues of whether new and material evidence has been received to reopen his claim of entitlement to service connection for left ankle sprain residuals and service connection for chronic bilateral hearing loss disability to the RO for additional action.  

In May 2011, the Appeals Management Center (AMC) granted service connection for chronic bilateral hearing loss disability and assigned a 40 percent evaluation for the period between April 12, 2007, and February 3, 2011, and a 50 percent evaluation for the period on and after February 4, 2011.  

The issue of service connection for a chronic left ankle disorder to include sprain residuals is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In January 1956, the VA denied service connection for left sprained ankle residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights but he did not appeal.  

2.  The documentation submitted since the January 1956 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim when considered with previous evidence of record.  


CONCLUSION OF LAW

The January 1956 rating decision denying service connection for left ankle sprain residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for left ankle sprain residuals for further action.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  


I.  Prior VA Decision

In January 1956, the VA denied service connection for left sprained ankle residuals as there was no evidence of a chronic left ankle disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights but he did not appeal.  

The evidence considered by the VA in formulating its January 1956 rating decision may be briefly summarized.  The Veteran's service treatment records reflect that the Veteran was treated for left ankle trauma.  A July 1955 treatment entry notes that the Veteran complained of ankle pain.  He reported that he had twisted his ankle "a few weeks ago."  A contemporaneous physical examination was reported to be negative.  The Veteran's ankle was treated with an ace bandage.  A September 1955 treatment entry states that the Veteran injured his left ankle while playing football.  A contemporaneous X-ray study of the left ankle revealed a severe contusion with a ligamental strain.  No fracture was identified.  An impression of an acute left ankle sprain was advanced.  The report of the Veteran's December 1955 physical examination for service separation notes that the Veteran's lower extremities were found to be normal.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The additional documentation submitted since the January 1956 rating decision consists of VA examination and clinical documentation; private clinical documentation, the transcript of the September 2010 travel board hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A February 2009 VA X-ray study of the left ankle notes that the Veteran complained of left ankle pain.  The Veteran exhibited "a curvilinear density within the soft tissues adjacent to the medial malleolus which may represent vascular calcification however old posttraumatic mineralization" and "minimal soft tissue swelling over the medial malleolus suspected."  An impression of "no evidence of acute displaced fracture or dislocation" was advanced.  VA clinical documentation dated between February 2009 and June 2010 notes that the Veteran complained of "left ankle arthralgias, myalgias, [and] joint swelling."  At the September 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had experienced chronic left ankle pain since service separation; walked with a cane due to his left ankle disability; and received ongoing VA treatment for his left ankle disability.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he has suffered from chronic left ankle pain since his inservice left ankle trauma.  The Board finds that the Veteran's testimony is credible.  The additional VA clinical documentation dated between February 2009 and June 2010 notes that the Veteran complained of left ankle arthralgia, myalgia, and joint swelling.  The February 2009 VA X-ray study conveys that possible post-traumatic left ankle injury residuals were identified.  The VA clinical documentation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for left ankle sprain residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for left ankle sprain residuals is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic left ankle disorder to include sprain residuals is to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic left ankle injury residuals as the result of his inservice left ankle trauma.  The Veteran has not been afforded a VA examination for compensation purposes which encompasses the left ankle.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record contains no VA clinical documentation dated after November 5, 2010.  The VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after November 10, 2010.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his claimed chronic left ankle disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left ankle disorder had its onset during active service; is etiologically related to the Veteran's inservice left ankle trauma and sprain; or otherwise is related to active service.  In that regard, the examiner's attention is directed to the February 2009 VA x-ray report and the Veteran's credible testimony concerning continuing symptoms following his discharge from service.  

Send the claims folder and a copy of this remand to the examiner for review.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

3.  Then adjudicate the Veteran's claims of entitlement to service connection for a chronic left ankle disorder to include sprain residuals on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


